Title: To George Washington from the Pennsylvania Council of Safety, 12 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia 12th December 1776

The Council are Obliged to your Excellency for the intelligence ⅌ Colonel Humpton and you may be assured of our strict attention to every object which your Excellency shall think proper to recommend—The inclosed is Copy of a Letter just recieved advising of the appearance of two Vessels of War at our Capes, we though it of importance to communicate it to you & have sent off Lieutenant Butler Express therewith—We are sorry to inform you that the want of Men is such that we are unable to furnish Colonel Humpton with a proper number to execute your purposes fully, nevertheless we shall detach a party who may at least Answer the purpose of Observation. By order of Council I have the Honor to be with great respect Sr your Very Hume Servant

Tho. Wharton junr Presidt

